



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Quazi, 2014 ONCA 94

DATE: 20140203

DOCKET: C55592

Sharpe, Watt and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Abdul Matin Quazi

Appellant

Anida Chiodo, for the appellant

Howard Piafsky, for the respondent

Heard and released orally:  January 30, 2014

On appeal from the convictions entered on March 2, 2012
    by Justice Thomas A. Bielby of the Superior Court of Justice, sitting with a
    jury.

ENDORSEMENT

[1]

The appellant was convicted by a jury of importing opium and possession
    of opium for the purpose of trafficking.  The circumstances giving rise to the
    charges may be stated briefly.

[2]

The appellant was the consignee of a shipment of ten hydraulic jacks
    that originated in Iran.  Since the shipment originated in a source country,
    investigators took some steps to carefully examine the cargo.  Inside the
    jacks, police found about 114 pounds of opium valued at more than $1,000,000. 
    The jacks were repackaged in their original shipping containers after the opium
    had been extracted.

[3]

The appellant appeared at the airport to pick up the shipment.  He paid
    the applicable fees, loaded the several crates into his vehicle and drove back
    to his home in London, Ontario.  He unloaded the crates on the front porch of
    his friends ground floor unit in the same apartment building in which he (the
    appellant) lived.  The shipment remained there covered but untouched,
    unguarded, unsecured and, it would appear, completely accessible to anyone
    walking past the building.

[4]

The appellant was under constant physical surveillance for a week after
    he picked up the crates at the airport.  An authorization was granted to
    intercept his private communications.  He displayed no counter-surveillance tendencies,
    made no effort to pick up, move, or check on the crates.  Nor did anyone else. 
    On arrest, he provided a lengthy, exculpatory statement in which he denied any
    knowledge of the contraband secreted in the hydraulic jacks.

[5]

On his appeal from conviction, the appellant raised several grounds of
    appeal.  Among other errors, he alleged that the trial judge:

i.

erred in permitting a police officer, qualified as an expert on the
    subjects of drug importation, jargon, methods of packaging, concealment and
    distribution, to proffer an opinion about the meaning of the word things in
    an intercepted communication - an opinion that went beyond his entitlement and
    usurped the function of the trier of fact; and

ii.

erred in failing to provide a sufficiently detailed instruction on the
    standard of proof in this case that consisted entirely of circumstantial
    evidence.

[6]

Counsel for the respondent acknowledges errors in both of these grounds of
    appeal and concedes that their cumulative effect, in the circumstances of this
    case, requires a new trial.  We agree.  We note that the trial judge did not
    provide any mid-trial or final instructions to the jury to attempt to eradicate
    or, at least, to contain any prejudice caused by the witness inadmissible
    evidence.

[7]

We also observe that the trial judge permitted the jury to hear the
    opinion of another police officer who characterized the appellants demeanour
    during his police interview as indicative of guilt.  Such an opinion was
    irrelevant and should not have been permitted.  Its intrusion into the trial
    record was highly prejudicial and contributed to the overall unfairness of the
    appellants trial.

[8]

For the appellant, Ms. Chiodo advanced argument in support of her further
    claim that the jurys verdict was unreasonable.   We do not agree.

[9]

We note that among other features of this case, trial counsel for the
    appellant (who was not Ms. Chiodo) did not bring an application for a directed
    verdict of acquittal at the conclusion of the case for the Crown.  Further, we point
    out, the appellant did not testify at trial - a factor we are entitled to
    consider when a claim is made that the verdict was unreasonable:
R. v.
    Corbett
(1973), 14 C.C.C. (2d) 385 (SCC).

[10]

In
    our view, the cumulative effect of the circumstantial evidence adduced at trial
    was such that a reasonable jury, properly instructed, could have found the
    requisite knowledge established at the very least on the basis of wilful
    blindness.  Although we do not consider that the case for the Crown was an
    overwhelming one, it was, nonetheless, a case that required determination by a
    properly instructed trier of fact.

[11]

The
    appeal is allowed, the convictions set aside and a new trial ordered.

Robert
    J. Sharpe J.A.

David
    Watt J.A.

M.L.
    Benotto J.A.


